            Case 1:17-cv-07195-JPO Document 90 Filed 07/26/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RDW CAPITAL, INC.,
                                Plaintiff,
                                                                       17-CV-7195 (JPO)
                       -v-
                                                                 OPINION AND ORDER
 BE INDUSTRIES, INC., et al.
                           Defendants.


J. PAUL OETKEN, District Judge:

          Defendant Antonio Monesi, who resides in Italy, moves to vacate the default judgment

issued against him on June 19, 2019 as void for insufficient service of process and to dismiss the

complaint for insufficient service under Federal Rule of Civil Procedure 12(b)(4) and (5).

Plaintiff RDW Capital, Inc. (“RDW”) opposes. For the reasons that follow, Monesi’s motion is

denied.

I.        Background

          RDW filed its complaint on September 21, 2017. (Dkt. No. 1.) After various attempts to

serve Monesi in Italy, RDW filed a document on June 18, 2019 purporting to show that it served

Monesi. (Dkt. No. 64.) The document indicates that RDW delivered the summons and

complaint to the central authority of Italy on January 30, 2019, with the address line listing:

                                                 Antonio Monesi
                                             C/O Vi Italia Srl (LLC)
                                             Piazza Del Duomo n. 20
                                                  20122 Milano
                                                      Italy

(Dkt. No. 64 at 5.) On April 24, 2019, the court register from the Court of Milan returned

documentation “proving that the foreign summons has been served to the aforementioned




                                                       1
           Case 1:17-cv-07195-JPO Document 90 Filed 07/26/21 Page 2 of 4




recipient” on April 15, 2019. (Dkt. No. 64 at 1.) This Court entered a default judgment against

Monesi on January 7, 2020. (Dkt. No. 77.)

       On January 6, 2021, Monesi moved to vacate the default judgment, claiming he was

improperly served and never received notice of the suit or received correspondence about it.

(Dkt. Nos. 81, 81-1 ¶¶ 6–7.) Monesi claims that he has never resided in Milan, that he has no

business there, and that he does not have any agent designated to accept service in Milan. He

states that he is instead a resident of Rovigo, Italy. (Dkt. No. 81-1 ¶¶ 3, 5.) Monesi further states

that he is not affiliated with the company at which he was served, VI Italia S.R.L., and that it has

no reason to accept service on his behalf. (Dkt. No. 81-1 at 8.)

II.    Legal Standards

       Under Federal Rule of Civil Procedure 60(b), a court may vacate a judgment if, inter alia,

such judgment is void or for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(4), (6).

“[A] default judgment obtained by way of defective service is void for lack of personal

jurisdiction and must be set aside as a matter of law.” Nature's First Inc. v. Nature's First L.,

Inc., 436 F. Supp. 2d 368, 372 (D. Conn. 2006) (citation omitted); see also Copelco Capital, Inc.

v. Gen. Consul of Bol., 940 F. Supp. 93, 94 (S.D.N.Y. 1996) (“A court may not properly enter a

default judgment unless it has jurisdiction over the person of the party against whom the

judgment is sought, ‘which also means that he must have been effectively served with process.”)

(quoting 10 Charles Alan Wright et al., Federal Practice and Procedure: Civil § 2682 (2d ed.

1983))).

       A court has “no judicial discretion when considering a jurisdictional question such as the

sufficiency of process,” but “when confronted with equally reliable but conflicting accounts,

courts should resolve any doubts in favor of the party seeking relief.” Am. Inst. Of Certified Pub.

Accountants v. Affinity Card, Inc., 8 F. Supp. 2d 372, 375–76 (S.D.N.Y. 1998) (citing Enron Oil
                                                      2
          Case 1:17-cv-07195-JPO Document 90 Filed 07/26/21 Page 3 of 4




Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993), and Sony Corp. v. Elm State Elec., Inc., 800

F.2d 317, 320 (2d Cir. 1986)). But “on a motion to vacate a default judgment based on improper

service of process where the defaulting defendant had actual notice of the original proceeding but

delayed in bringing the motion, the defendant bears the burden of proof to establish that the

purported service did not occur.” Burda Media, Inc. v. Viertel, 417 F.3d 292, 299 (2d Cir. 2005).

III.   Discussion

       “The Hague Convention of 1965 was intended ‘to create appropriate means to ensure that

judicial and extrajudicial documents to be served abroad shall be brought to the notice of the

addressee in sufficient time.’” Burda, 417 F.3d at 300 (citing the Hague Convention, Preamble).

The Hague Convention also provides for alternate methods of service, including service through

the Central Authority of member states. Burda, 417 F.3d at 300 (citing the Hague Convention,

Arts. 5, 6, 8–10).

       Here, RDW complied with the dictates of the Hague Convention. 1 Monesi’s strongest

argument is that he was not served at an address where he resides, leaving him without notice of

the suit at hand. And “as the party challenging the validity of service of process on a motion to

vacate a default judgment, [Monesi bears] the burden of proof to establish that the purported

service did not comply with the statute.” Sartor v. Utica Taxi Ctr., Inc., 260 F. Supp. 2d 670,

677 (S.D.N.Y. 2003). Monesi has failed to do so: He provides no address or indication that he

resided in Rovigo when service was attempted, and he offers no other reason why service was

insufficient. RDW provides proof of service from another action in which Monesi was unable to

be served at either of two Rovigo addresses on hand. (Dkt. No. 88-2 at 2.) There is no


1
  Monesi argues that RDW failed to comply with the Hague Convention because there is no
indication that it translated the documents to Italian, as Italy requires. But the documents
provided suggest that RDW did include translations, and in any event the Italian authorities
clearly performed service.
                                                    3
         Case 1:17-cv-07195-JPO Document 90 Filed 07/26/21 Page 4 of 4




indication that RDW did not comply with the statute, and it is unclear what more it could have

been expected to do to serve Monesi. Service was proper, and vacatur is not warranted here.

IV.    Conclusion

       For the foregoing reasons, Monesi’s motion to vacate the default judgment and to dismiss

the complaint under Federal Rules of Civil Procedure 12(b)(4) and (5) is DENIED.

       The Clerk of Court is directed to close the motion at Docket Number 81.

       SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                                   4
